      Case 4:19-cv-00892-HSG Document 30 Filed 04/04/19 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       Plaintt[fs,                                Case No. :4: 19-cv-00892-HSG

                       V.

        DONALD J. TRUMP, President of the                 DECLARATION OF ALBERT DEL
United States, in his official capacity; PATRICK          VAL
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.




       My name is Albert Del Val and I declare:

        1.     I am over 18 years old. The information in this declaration is based on my personal

experience and my review of publicly available infom1ation.

       2.      My primary residence is 564 South 7th Avenue, Yuma, Arizona 85364. I have lived

at my current address for 2 years, and before that I lived four blocks away.

       3.      I am a current member of the Sierra Club. I joined the Sierra Club in August 2017.

       4.      I support the Sierra Club's mission and goals to encourage the public to explore,

enjoy, and protect the wild places of the earth; to practice and promote the responsible use of the

earth's ecosystems and resources; to educate and enlist humanity to protect and restore the quality of

the natural and human environment; and to use all lawful means to carry out these objectives.

       5.      I am originally from Somerton, a neighboring town within Yuma County. I have

spent my entire life in this area and know it well.




                                     DECLARATION OFALBERT DEL VAL

                                          CASE NO: 4: l 9-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 30 Filed 04/04/19 Page 2 of 3



          6.    I have been fishing in the canals along the border between Yuma, Arizona in the U.S.

and Baja California in Mexico for more than 50 years. I regularly fish in West Main Canal for small

mouth, big mouth, and striped bass. I enjoy the desert landscape and the animals and plants that

occur there. As I child I hunted quail and rabbits throughout this region.

          7.    Increasingly, my ability to fish in the canals, and my enjoyment of spending time

there, has been diminished by heightened security along the border. I often get stopped by U.S.

Customs and Border Protection ('"CBP") agents patrolling the area, which along with cameras

trained on residents, makes me feel uneasy. I am concerned that construction of border wall near the

canal, along with increased security, will increase that unease and diminish my enjoyment of this

place.

          8.    I intend to return to the canals for fishing as long as I am able but I am very

concerned that the construction and maintenance of the border wall will limit or entirely cut off my

access to these fishing spots.

          9.    I am also concerned about the aesthetic and environmental impacts that border wall

construction and upkeep will have on the landscape I have treasured for so many years. I understand

the Department of Homeland Security will also install lights that would create artificial light

pollution interfering with the desert dark skies my wife and I treasure. I am also concerned that

border wall construction and maintenance would harm native cottonwood trees, mesquite trees, and

other vegetation surrounding the border, as well as the wildlife that depends on this habitat.

          10.   I worry the wall would be incredibly ugly and detract from the natural environment I

grew up with. I regularly drive along the levee road. When I view previous wall projects they feel

ominous and oppressive to me, diminishing the pleasures I have felt all my life in this desert

landscape.

          11.   It is my understanding that wall construction would occur near West Main Canal and

the levee road because it is located in CBP's Yuma Sector, and is referred to as DHS "Yuma Sector

Project I."


                                                        2

                                      DECLARATION OF ALBERT DELVAL

                                          CASE NO: 4: l 9-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 30 Filed 04/04/19 Page 3 of 3



       12.     I understand Sierra Club brought this litigation, in part, to challenge the government's

unlawful construction of a border wall. I am participating in this case because DHS has announced

it will soon begin wall construction in Yuma Sector Project I. This construction and a completed

wall would impede my ability to fish and otherwise enjoy the areas in Yuma along the border.
       13.     I plan to continue to fish in the canals and drive along levee roads as long as I am

physically able.


       I hereby declare under the penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.

       Executed April 4th, 2019.




                                                      3

                                    DECLARATIONOFALBERT DEL VAL

                                         CASE NO: 4: l 9-cv-00892-HSG
